The prevailing opinion of the Appellate Division expressed the conclusion that the certificate of nomination attacked in this proceeding did not have the number of signers required by the statute, and proceeded to discuss the questions involved upon the merits because such alleged defect in the certificate had been waived by the interested parties. We disapprove that conclusion upon the authority of People ex rel. Hotchkiss v. Smith
(206 N.Y. 231), recently decided by us. We approve the reasoning of that opinion upon the merits of the controversy presented by these appeals and affirm the order of the Appellate Division thereon, with costs.